Citation Nr: 1738174	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  09-29 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for left lower extremity radiculopathy.

2.  Entitlement to an initial rating higher than 20 percent for right lower extremity radiculopathy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 20, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for a low back disability.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in August 2010.

In a June 2016 decision, the Board granted separate 20 percent ratings for left and right lower extremity radiculopathy associated with the low back disability effective from April 26, 2007.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the issues of entitlement to ratings higher than 20 percent for left and right lower extremity radiculopathy back to the Board.

During the course of the Veteran's appeal, he raised the issue of entitlement to a TDIU.  An April 2014 rating decision granted a TDIU effective from November 23, 2011.  In its June 2016 decision, the Board remanded the issue of entitlement to a TDIU prior to that date.  A January 2017 rating decision granted TDIU effective from March 20, 2008, and the issue of entitlement to a TDIU prior to that date is now before the Board.


FINDINGS OF FACT

1.  Left lower extremity radiculopathy is characterized by moderate incomplete paralysis of the sciatic nerve.

2.  Right lower extremity radiculopathy is characterized by impairment consistent with moderate incomplete paralysis of the femoral nerve.

3.  Prior to March 20, 2008, the Veteran did not meet the schedular criteria for a TDIU, and his service-connected disabilities, alone, did not prevent him from engaging in gainful employment


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, Diagnostic Code 8520 (2016).

2.  The criteria for an initial rating higher than 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.120, 4.124a, Diagnostic Code 8626 (2016).

3.  The criteria for a TDIU have not been met prior to March 20, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Left Leg Radiculopathy

The Veteran is currently assigned a 20 percent rating for left leg radiculopathy under Diagnostic Code (DC 8620), which governs paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  The 20 percent rating is assigned for moderate incomplete paralysis.  Higher 40 percent and 60 percent ratings are assigned for moderately severe and severe incomplete paralysis, respectively.

In rating peripheral nerve injuries, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id. 

The terms "moderate," "moderately severe," and "severe" are not defined in the VA Schedule for Rating Disabilities.  However VA's Adjudication Procedures Manual states that moderate incomplete paralysis involves combinations of significant sensory changes and reflex or motor changes of a lower degree; or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  M21-1, III.iv.4.G.4.c.

Moderately severe incomplete paralysis involves motor and/or reflex impairment (for example, weakness or diminished or hyperactive reflexes) at a grade reflecting a high level of limitation or disability.  Atrophy may also be present.  Id.

Severe incomplete paralysis involves motor and/or reflex impairment (for example, atrophy, weakness, or diminished or hyperactive reflexes) at a grade reflecting a very high level of limitation or disability.  Trophic changes may be seen in severe longstanding neuropathy cases.  For the sciatic nerve, marked muscular atrophy is expected.

The evidence in this case does not demonstrate that the Veteran has experienced a moderately severe level of impairment in his left leg.  The Board notes that VA records dated July 2011 noted "severe" neuropathy in the left foot, and records dated October 2011 documented severely decreased sensation.  The November 2011 VA examiner also noted "severe" numbness.  

However, for the vast majority of the appeal period, objective findings showed only limited impairment.  Private records from April 2007 documented normal, non-pathologic reflexes, along with intact sensation and normal strength.  VA records from February 2008, October 2008, and April 2009 documented normal reflexes.  Additional records in February 2011 and September 2011 stated that no apparent sensory or motor deficit was present.  The October 2011 VA records, which noted severely decreased sensation, also documented normal strength and reflexes.

The November 2011 VA examiner who documented severe numbness also found normal strength and reflexes without atrophy.  He also characterized the overall severity of the Veteran's radiculopathy as moderate, and stated that neurological involvement was sensory only.

Additional records from March 2012 and November 2013 stated that there was no apparent sensory or motor deficit.  In May 2015, the Veteran was found to have reduced sensation and strength of 4/5.  However, June 2015 records show normal strength and intact sensation.  Although reflexes were absent, the treating physician specifically stated that examination findings were not consistent with a neurological deficit, and were more consistent with sacroiliac joint and myofascial problems.  VA records from July 2015 noted that strength was 4/5 in hip rotation, but otherwise normal.

Collectively, these findings are consistent with the assigned 20 percent rating for moderate impairment.  Under the rating criteria and VA manual, this rating contemplates the most significant cases of sensory-only impairment, evidenced by the October 2011 VA records and November 2011 VA examination.  

The rating is also appropriate for combinations of sensory, reflex, or motor changes graded as medically moderate.  In this case, the only instance where reduced sensation and motor strength were documented together is May 2015, and strength was still 4/5, indicating a relatively mild level of impairment.

For these reasons, the Board concludes that a rating higher than 20 percent is not warranted.  In making this determination, the Board has considered the Veteran's own account of his symptomatology.  In April 2007, the Veteran reported numbness and severe pain.  During his August 2010 hearing, he testified that he cannot feel moisture from the shower on his legs due to numbness.  However, when viewed collectively with the objective findings, the Veteran's statements demonstrate symptoms adequately contemplated by the current 20 percent rating.

Finally, the Board notes a December 2011 statement in which the Veteran reported that he had to go to the emergency room in July 2011 when he tried to stand up but had no feeling in his leg or foot.  Indeed, as noted above, records from July 2011 documented severe neuropathy in the foot.  However, the VA Manual provides that the frequency of symptoms is a factor in evaluating incomplete paralysis.  M21-1, III.iv.4.G.4.d.  The July 2011 report, as a single instance of increased symptoms during an appeal period beginning April 2007, does not establish an overall level of impairment greater than moderate incomplete paralysis.

B.  Right Leg Radiculopathy

The Veteran is currently assigned a 20 percent rating for right leg radiculopathy under DC 8626, which addresses neuritis of the anterior crural (femoral) nerve.  It is based on DC 8526, which provides a 20 percent rating for moderate incomplete paralysis and a 30 percent rating for severe incomplete paralysis.

The evidence in this case does not demonstrate that the Veteran has experienced a severe level of impairment in his right leg.  Private records from April 2007 documented normal, non-pathologic reflexes, along with intact sensation and normal strength.  VA records from February 2008, October 2008, and April 2009 documented normal reflexes.  Additional records in February 2011 and September 2011 stated that no apparent sensory or motor deficit was present.  The Veteran had an absent Achilles reflex in October 2011, but strength and sensation were normal.

The November 2011 VA examiner documented severe intermittent pain, but found strength, reflexes, and sensation to be normal.  He characterized the overall severity of the Veteran's radiculopathy as moderate, and stated that neurological involvement was sensory only.

Additional records from March 2012 and November 2013 stated that there was no apparent sensory or motor deficit.  An absent Achilles reflex was noted in October 2013.  In May 2015, the Veteran was found to have reduced sensation and strength of 4/5.  However, June 2015 records show normal strength and intact sensation.  Although reflexes were absent, the treating physician specifically stated that examination findings were not consistent with a neurological deficit, and were more consistent with sacroiliac joint and myofascial problems.  VA records from July 2015 noted that strength was 3+/5 to 4/5.

As noted above, severe incomplete paralysis involves motor and/or reflex impairment (for example, atrophy, weakness, or diminished or hyperactive reflexes) at a grade reflecting a very high level of limitation or disability.  Trophic changes may also be seen in severe longstanding neuropathy cases.  In this case, while the Veteran was noted to have diminished strength and sensation in May 2015, the assigned 20 percent rating allows for combinations of sensory, reflex, or motor changes.  In addition, while strength was measured at 3+/5 in July 2015, this finding alone does not rise to the level of severe incomplete paralysis, particularly given that strength and sensation were normal the prior month, and absent reflexes were attributed to another condition.  The remaining evidence demonstrates a level of impairment consistent with the current 20 percent rating.

II.  TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

For the period prior to March 20, 2008, the Veteran was service-connected for residuals of back surgery (10 percent), left lower extremity radiculopathy (20 percent from April 26, 2007), and right lower extremity radiculopathy (20 percent from April 26, 2007).  His combined rating was 10 percent prior to April 26, 2007, and 50 percent from that date.  Therefore, he does not meet the schedular criteria for a TDIU.

Nevertheless, when the combined rating percentage requirements are not met, entitlement to TDIU benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In his July 2016 VA Form 21-8940, the Veteran reported having two years of college level education.  He last worked as an electrical design engineer.  Notably, he indicated that his adjustment disorder, as well as his back condition and related effects, prevented him from engaging in gainful employment.

Information from his employer was received in August 2016.  It stated that he was employed as an engineer from April 1986 to April 2001.  No concessions were made due to age or disability, and the amount of time lost due to disability in the last 12 months of his employment was unknown.  The employer stated the Veteran was terminated due to his inability to perform tasks, and for sleeping on the job.

The Board finds that a TDIU is not warranted prior to March 20, 2008, as the evidence does not show that the Veteran's low back condition and radiculopathy, alone, prevented him from engaging in gainful employment.  Private records dated April 2001 show the Veteran reported that multiple medical problems and medications made it difficult for him to work.  While he noted that his longest-term problem was his low back pain and radiation, he also described having anxiety disorder and reflux problems.  The treating physician stated that the Veteran's functional status had deteriorated to the point that he was unable to perform gainful employment, but cited to failed back syndrome, chronic anxiety disorder, and reflux problems.

VA records dated April 2002 and May 2002 show the Veteran was seen for mental health treatment, and he reported that things worsened for him when he lost his job secondary to his mood and not being able to concentrate.  Additional records from December 2002 show the Veteran's wife reported that the Veteran's main reason for disability was the he could not handle job stress, and that he lost his job secondary to his mood and decreased concentration.  Social Security Administration (SSA) records from December 2002 show that the Veteran was prevented from performing anything more than sedentary, unskilled work activity due not only to back pain and radiculopathy, but his reflux condition and somatoform disorders as well.

This evidence shows that the Veteran was precluded from engaging in gainful employment due to multiple conditions.  Indeed, adjustment disorder and related psychiatric concerns are cited heavily in these records.  His current TDIU was awarded from March 20, 2008, which coincides with the effective date for his grant of service connection for adjustment disorder.  Therefore, VA has already acknowledged that the combined impairment from the Veteran's back disorder, radiculopathy, and adjustment disorder preclude him from engaging in gainful employment.

However, the evidence does not support a finding that the Veteran's low back condition, alone, prevented employment prior to April 26, 2007, or that his back and radiculopathy conditions together prevented it between April 26, 2007, and March 20, 2008.  Private records from April 2007 stated that the Veteran was totally disabled due to his back, but there is no accompanying rationale to support this finding.  The associated examination findings noted only diminished range of motion and tenderness to palpation on the right side.  Notably, examination findings from August 2006 noted flexion of 80 degrees, extension of 5 degrees, and lateral flexion and rotation of 15 to 25 degrees.  Although not generated during the appeal period, a November 2011 VA examiner noted that, despite his back condition and radiculopathy, the Veteran sat without discomfort for 45 minutes and was therefore capable of sedentary forms of employment.

In sum, for the period prior to March 20, 2008, the Veteran does not meet the schedular criteria for a TDIU, and the evidence does not establish some factor that takes this Veteran's case "outside the norm" of any other veteran rated at the same level as it pertains to his service-connected disabilities at the time.  See Van Hoose, supra.  Therefore, a TDIU is not warranted for the period on appeal.


ORDER

An initial rating higher than 20 percent for left lower extremity radiculopathy is denied.

An initial rating higher than 20 percent for right lower extremity radiculopathy is denied.

A TDIU prior to March 20, 2008, is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


